Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Baruch (U.S. Patent Pub. No. 2014/0333327) of record, in view of Sutardja (U.S. Patent No. 6,980,414).
	Regarding Claim 1
	FIG. 1 of Baruch discloses an integrated circuit die comprising: a first capacitor (C1) arranged such that when the integrated circuit die (100) is coupled to a package, the package affects a capacitance of the first capacitor; a second capacitor (C2); and a capacitance measurement circuit (105) coupled to the first capacitor and the second capacitor to determine the capacitance of the first capacitor and a capacitance of the second capacitor.  
Baruch fails to disclose “one or more top-most layers; a first capacitor arranged in the one or more top-most layers” and the second capacitor “disposed directly underneath the first capacitor”.
	FIG. 5 of Sutardja discloses a similar integrated circuit die, comprising: one or more top-most layers (204-206); a first capacitor (Cpp) arranged in the one or more top-most layers; and a second capacitor (Cb) disposed directly underneath the first capacitor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Sutardja. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of reducing undesirable parasitic capacitance (Col. 1, Lines 40-44 of Sutardja).
	
	Regarding Claim 2
	FIG. 5 of Sutardja discloses a multilayer interconnect including a first layer (204), wherein the first capacitor (Cpp) includes: a first capacitor plate (204B) disposed in the first layer of the multilayer interconnect including the first layer; and a second capacitor plate (204A) disposed in the first layer of the multilayer interconnect that surrounds the first capacitor plate (FIG. 4).
	
	Regarding Claim 4
	FIG. 8 of Sutardja discloses the multilayer interconnect further includes a second layer (704), wherein the second capacitor includes: a third capacitor plate (704A) that includes conductive features in the second layer of the multilayer interconnect; and a fourth capacitor plate (704B) that includes conductive features in the second layer that surround the conductive features of the third capacitor plate.
	
	Regarding Claim 5
	FIG. 8 of Sutardja discloses the multilayer interconnect further includes a third layer (between 704 and 706), the third capacitor plate (704A) further includes conductive features (vias between 704A and 706A) in the third layer of the multilayer interconnect; and the fourth capacitor plate (704B) of the second capacitor further includes conductive features (vias between 704B and 706B) in the third layer.
		
	Regarding Claim 21
	FIG. 5 of Sutardja discloses no conductive shield is formed between the first capacitor (Cpp) and the package when the integrated circuit die is coupled to the package.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Baruch and Sutardja, in view of Gastel (U.S. Patent Pub. No. 2011/0001549) of record.
	Regarding Claim 3
	Baruch as modified by Sutardja discloses Claim 2 the multilayer interconnect further includes a second layer (704). 
Baruch as modified by Sutardja fails to disclose “a set of conductive shield features disposed between the first capacitor and the second capacitor in a second layer of the multilayer interconnect”.
	FIG. 3 of Gastel discloses a similar integrated circuit die, comprising: a set of conductive shield features (3) disposed between the first capacitor (4) and the second capacitor (2) in a second layer of the multilayer interconnect. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Gastel. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of providing isolation (Para. 4 of Gastel).
	
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Baruch and Sutardja, in view of Geloven (U.S. Patent Pub. No. 2010/0090714) of record.
	Regarding Claim 6
	Baruch as modified by Sutardja discloses Claim 1 comprising: a substrate disposed below the second capacitor. 
Baruch as modified by Sutardja fails to disclose “a set of conductive shield features disposed between the second capacitor and the substrate”.
	FIG. 1 of Geloven discloses a similar integrated circuit die, comprising: a set of conductive shield features (35) disposed between the second capacitor (25) and the substrate (40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Geloven. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of preventing interference (Para. 33 of Geloven).
	
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Baruch and Sutardja, in view of Abe (U.S. Patent Pub. No. 2006/0250142) of record.
	Regarding Claim 7
	Baruch as modified by Sutardja discloses Claim 1. 
Baruch as modified by Sutardja fails to disclose “the capacitance measurement circuit is configured to provide a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor”.
	FIG. 1 of Abe discloses a similar integrated circuit die, comprising: a difference detection circuit (33) to determine the difference between the capacitance of the first capacitor and the capacitance of the second capacitor [0041], thus is configured to provide a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor [0047]. Furthermore, the claim “the capacitance measurement circuit is to provide a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor” contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Baruch teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Abe. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of detecting proximity of the detection subject (Para. 41 of Abe).
	
Claims 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Baruch, Sutardja and Abe, in view of Rezayee (U.S. Patent Pub. No. 2019/0028284) of record.
	Regarding Claim 8
	Baruch as modified by Sutardja and Abe discloses Claim 7, comprising a control circuit (35) coupled to the capacitance measurement circuit (31-33) to receive the ratio of the capacitance of the first capacitor to the capacitance of the second capacitor. 
Baruch as modified by Sutardja and Abe fails to explicitly disclose the control circuit is “an encryption control circuit”.
	FIG. 3 of Rezayee discloses a similar integrated circuit die, comprising: an encryption control circuit (125) [0100]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Rezayee. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of identifying and preventing tamper attempts (Para. 2 of Rezayee).

	Regarding Claim 9
	Rezayee discloses the encryption control circuit is configured to detect tampering. The claim “the encryption control circuit is to detect tampering based on the ratio of the capacitance of the first capacitor to the capacitance of the second capacitor” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Baruch teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.

	Regarding Claim 10
	Rezayee discloses the encryption control circuit is configured to detect tampering. The claim “the encryption control circuit is to attempt to decrypt an encryption key based on the ratio” contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Baruch teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.

	Regarding Claim 11
	Rezayee discloses the encryption control circuit is to delete an encryption key based on the ratio [0098]. Furthermore, the claim “the encryption control circuit is configured to delete an encryption key based on the ratio” contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Baruch teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.

Claims 12, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Baruch (U.S. Patent Pub. No. 2014/0333327) of record, in view of Sutardja, in view of Rezayee.
	Regarding Claim 12
	FIG. 1 of Baruch discloses an integrated circuit die comprising: a die (100) that includes: a first capacitor (C1); a second capacitor (C2) disposed proximate to the first capacitor; a capacitance measurement circuit (105) coupled to the first capacitor and the second capacitor to determine a capacitance of the first capacitor and a capacitance of the second capacitor. 
Baruch fails to disclose “one or more top-most layers; a first capacitor arranged in the one or more top-most layers” and “a circuit to determine tampering of the integrated circuit based on the capacitance of the first capacitor and the capacitance of the second capacitor”.
	FIG. 5 of Sutardja discloses a similar integrated circuit die, comprising: one or more top-most layers (204-206); a first capacitor (Cpp) arranged in the one or more top-most layers; and a second capacitor (Cb) disposed directly underneath the first capacitor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Sutardja. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of reducing undesirable parasitic capacitance (Col. 1, Lines 40-44 of Sutardja).
Baruch as modified by Sutardja fails to disclose “a circuit to determine tampering of the integrated circuit based on the capacitance of the first capacitor and the capacitance of the second capacitor”.
	FIG. 6 of Rezayee discloses a similar integrated circuit die, comprising: a circuit (664) to determine tampering of the integrated circuit based on the capacitance of the first capacitor and the capacitance of the second capacitor [0118]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Rezayee. The ordinary artisan would have been motivated to modify Baruch in the above manner for purpose of identifying and preventing tamper attempts (Para. 2 of Rezayee).
	
	Regarding Claim 13
	Rezayee discloses the integrated circuit includes a package coupled to the die and arranged such that the package affects the capacitance of the first capacitor; and the tampering is with respect to the package and changes the capacitance of the first capacitor [0067].
	
	Regarding Claim 15
	FIG. 6 of Rezayee discloses the second capacitor is disposed such that, when the capacitance of the first capacitor (CMEAS) is affected by the tampering, the capacitance of the second capacitor (CREF) is unaffected by the tampering [0112].
	
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Baruch and Sutardja and Rezayee, in view of Fillippi (U.S. Patent Pub. No. 2014/0320151).
	Regarding Claim 16
	Baruch as modified by Sutardja and Rezayee discloses Claim 12. 
Baruch as modified by Sutardja and Rezayee fails to explicitly disclose “the circuit is configured to determine the tampering based on a change in a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor”.
	FIG. 4 of Fillippi discloses a similar integrated circuit die, comprising: a first capacitor (5) and a second capacitor (4); and detect tampering based on a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor [0020]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Baruch, as taught by Fillippi. The ordinary artisan would have been motivated to modify Baruch in the above manner as an alternative method for tamper detection (Para. 20 of Fillippi).

Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Rezayee (U.S. Patent Pub. No. 2019/0028284) of record, in view of Fillippi (U.S. Patent Pub. No. 2014/0320151).
	Regarding Claim 17
	FIGS. 3 and 6 of Rezayee disclose a computing system comprising: a processing resource; and a non-transitory computer-readable medium [0068] coupled to the processing resource (100) and storing instructions that [0087], when executed by the processing resource, cause the processing resource to: receive a capacitance of a first capacitor (CREF) of a die; receive a capacitance of a second capacitor (CMEAS) of the die; and detect tampering [0115].
	The claim “detect tampering based on a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Rezayee teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	Furthermore, FIG. 4 of Fillippi discloses a similar integrated circuit die, comprising: a first capacitor (5) and a second capacitor (4); and detect tampering based on a ratio of the capacitance of the first capacitor to the capacitance of the second capacitor [0020]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Rezayee, as taught by Fillippi. The ordinary artisan would have been motivated to modify Rezayee in the above manner as an alternative method for tamper detection (Para. 20 of Fillippi).

	Regarding Claim 18
	FIGS. 3 and 6 of Rezayee disclose the capacitance of the first capacitor is a first capacitance of the first capacitor and is received during a qualification process; the capacitance of the second capacitor is a first capacitance of the second capacitor and is received during the qualification process [0113]; and the non-transitory computer-readable medium stores further instructions that cause the processing resource to: encrypt an encryption key based on the ratio of the first capacitance of the first capacitor to the first capacitance of the second capacitor; receive a second capacitance of the first capacitor; receive a second capacitance of the second capacitor; attempt to decrypt the encryption key [0100] based on a ratio of the second capacitance of the first capacitor to the second capacitance of the second capacitor; and detect the tampering based on a failure to decrypt the encryption key [0113].

	Regarding Claim 19
	Rezayee discloses the non-transitory computer-readable medium stores further instructions that cause the processing resource to delete an encryption key based on the tampering [0098].

	Regarding Claim 20
	FIG. 3 of Rezayee discloses the tampering is with respect to an element from a group consisting of: a package coupled to the die and a substrate of the die.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892